Case 2:18-cr-14073-JEM Document 33 Entered on FLSD Docket 04/13/2021 Page 1 of 2




                             UNITED STATES DISTW CT COURT
                              SO UTHERN D ISTRICT OF FLO RID A
                          CA SE N O .I8-I4O73-CR -M A RT1N EZ/M A YN AR D

  UN ITED STA TES O F A M ERICA

          Plaintiff,
  VS.

  JEAN M ICHEL FILS-AM IE,JR.,

          D efendant.


                              ORDER ADOPTING M AG ISTM TK'S
                 REPORT AND RECO M M ENDATION ON CHANGE OF PLEA

         TH IS CA U SE cam e beforethe Courtupon the Order ofR eference from the District
  Courtto conductaChangeofPleaHearing beforeaM agistrateJudge.
         TH E M A T TER w as referred to M agistrate Judge Shaniek M .M aynard on M arch 16,

  2021(DE:221.A ReportandRecommendationwasfiledonM arch29,2021,(DE:32j,
  recom m ending thattheDefendant'splea ofguilty beaccepted. TheDefendantandthe

  GovernmentwereaffordedtheopportunitytofileobjectionstotheRepol'
                                                                tandRecommendation,
  howevernonewerefiled.TheCourthasconducted adenovoreview oftheentire file and after
  carefulconsideration,theCourtaffirm sand adoptstheReportand Recom mendation.
  A ccordingly,itis hereby:
         ORDERED AND ADJUDGED thattheReportandRecommendation (DE:32)of
  United StatesM agistrate Judge Shaniek M .M aynard,is hereby A FFIR M ED and A D O PTED in
  itsentirety.
         TheDefendantisadjudgedguiltyto CountOneoftheSupersedingInformation,which
  charge him w ith being a felon in possession ofa firearm ,in violation ofTitle 18,U nited States
  Code,Section922(g)(1).TheDefendantacknowledgedthatheunderstoodthechargeagainst
  him and the penaltiesthatcould be im posed in this case.
         The Governm entagreed to seek dism issalofC otm tTw o ofthe Superseding lnform ation
  after sentencing.
Case 2:18-cr-14073-JEM Document 33 Entered on FLSD Docket 04/13/2021 Page 2 of 2




        Sentencing in thism atteris seton Tuesdav,June 22,2021 at 11:30 a.m ..atthe A lto Lee
  Adam s,Sr.United StatesCourthouse,101South U.S.Highway 1,Room #1016,Ft.Pierce,
  Florida 34950.                                                               N


        DONEAND ORDEREDinChambersatMiami,Florida,thisR dayof                       ,2021.
                                                           .

                                            JO sE E . RTIN EZ
                                                               h
                                            UN ITED s A TES D ISTR ICT      DGE


  CC:
  Hon.M agistrateShaniek M aynard
  AllCounselofRecord
  U.S.Probation Office
